          Case 1:16-cv-11118-ADB Document 233 Filed 12/24/19 Page 1 of 5




Rogal & Donnellan, P.C.
    Attorneys at Law

                                                                                       Suite 203
                                                                         100 River Ridge Drive
                                                                  Norwood, Massachusetts 02062
                                                                                 (781) 255-1200
                                                                       Facsimile (781) 255-7750

                                        December 24, 2019


Honorable Allison Burroughs
United States District Court Judge
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300
Boston, MA 02210

Re:     Echavarria v. Roach, et al.,
        16-cv-11118

Dear Judge Burroughs:

        By way of this letter-motion Defendant Estate of Norman Zuk moves to compel Plaintiff
to provide further and proper answers to interrogatories. On July 20, 2018 Defendant served just
five interrogatories on Plaintiff. Three of those interrogatories ask Plaintiff to provide a detailed
specification of all evidence which supports specific allegations that Plaintiff has made against
Norman Zuk. Interrogatories Numbers One and Four ask the Plaintiff to “state the basis” for his
allegations.

        Plaintiff responded on September 14, 2018. (Response with incorporated interrogatories
is attached as Exhibit 1). The response consisted largely of objections, conclusory allegations,
repetition of allegations in the complaint and reference to over five thousand pages of
documents. Each of Plaintiff’s responses included an objection premised on the fact that
discovery was in its early stages. Given that response, Defendant elected not to move to compel
until discovery had occurred.

         As discovery neared completion, Defendant began requesting that Plaintiff supplement
his answers. After a Rule 37.1 conference Plaintiff agreed to supplement. A signed
supplemental response was sent on November 26, 2019. Attached as Exhibit 2. The response
still references thousands of pages of documents. It now references hundreds of pages of
deposition testimony.1 The responses still begin with a repetition of all of the Plaintiff’s

1
 Each reference to a deposition states that the response is not limited to the specified page
numbers.
                                                  1
         Case 1:16-cv-11118-ADB Document 233 Filed 12/24/19 Page 2 of 5



allegations. What the responses do not do is respond to the intent of a “state the basis”
interrogatory: they do not identify specific facts which the Plaintiff contends support his
allegations. Discussions with Plaintiff’s counsel have reached an impasse, with his counsel
asserting that the response is sufficient despite the Court’s guidance at the last conference of an
appropriate response to a “state the basis” interrogatory.

        A review of the response to Interrogatory Number One illustrates the issue. That
interrogatory asks:

       State the basis for your claim that Norman Zuk withheld any exculpatory evidence
       concerning the shooting of Daniel Rodriquez or the Plaintiff’s involvement in that
       shooting. As part of your answer identify each exculpatory fact or item of exculpatory
       evidence that you contend he withheld, describe in detail how each such fact or item was
       exculpatory and describe in detail why he knew or should have known that each such fact
       or item was exculpatory.

Although this interrogatory specifically asks about allegations that Norman Zuk withheld
exculpatory information, Plaintiff’s supplemental response begins with a page long repetition of
virtually all of the Plaintiff’s allegations against all of the Defendants. Rather than citing facts
which support his allegation that Zuk withheld exculpatory evidence, the response cites the
allegations in the Complaint. Repeating Plaintiff’s allegations is the antithesis of stating the
basis for those allegations. In particular:

       --The response alleges that Isidoro Rodriquez “unequivocally identified Mariano
       Bonifacio as the perpetrator” of the murder of his brother, but it cites to no testimony or
       document that supports that allegation, let alone shows that Zuk was aware of that
       identification if it occurred.2,3

       ---The response alleges that evidence at the scene was destroyed or suppressed, but does
       not identify that evidence, does not identify any specific document or testimony that
       supports the contention that evidence at the scene was destroyed or suppressed, and does
       not identify any document or testimony that shows that Zuk had any role in any such
       destruction or suppression.

       --The response alleges that Bonifacio was being investigated as the perpetrator of Daniel
       Rodriquez’ murder, but does not identify any document or testimony that supports that



2
  Norman Zuk responded to the murder scene. He played little or no role in the subsequent
investigation. Zuk was not present when Isidoro Rodriquez viewed mug books the night of the
murder or when he was later shown an array with a picture of Bonifacio, and therefore would
have no independent knowledge of what Isidoro Rodriquez said about the mug shot of Bonifacio
or the later photo array. Zuk was not at the trial and there is no evidence that shows he had any
interaction with Isidoro Rodriquez.
3
  Discovery has not produced any evidence that Bonifacio was the real murderer.

                                                  2
         Case 1:16-cv-11118-ADB Document 233 Filed 12/24/19 Page 3 of 5



       allegation, let alone that Zuk was investigating Bonifacio for the murder or even knew
       that Bonifacio was being investigated for the murder.4

       --The response alleges that Zuk participated in a conspiracy, but does not identify or
       specify any documents or testimony supporting Plaintiff’s contention that there was a
       conspiracy, let alone any that show Zuk’s participation in any conspiracy.

        Without turning this into a summary judgment motion the Court should be consider that
Defendant is not aware of any evidence to support Plaintiff’s allegations, despite being at the end
of extensive discovery. Isidoro Rodriquez, and the officers who were present when he viewed
the mug books and subsequent photo array, testified consistently that he said Bonifacio looked
like, but was not one of the assailants. Defendant is aware of no testimony or evidence to the
contrary. Similarly, all of those deposed, which includes the ADA prosecuting the case and all
living officers involved in the investigation, testified that none of them ever considered
Bonifacio a suspect or investigated him as such. Discovery has also not revealed any evidence
that was suppressed, let alone evidence that was destroyed, let alone any document or testimony
connecting Zuk to any suppression or destruction.

       Interrogatory Number Four asks:

       In your Complaint you allege that unnamed Defendants fabricated and falsified evidence,
       documents and reports, solicited false evidence, and used unduly suggestive or otherwise
       improper identification procedures. If you claim that Norman Zuk played any part in any
       of these alleged improper acts, or knew of these alleged improper acts, then state the
       basis for that allegation. As part of your answer provide a detailed description of each
       action of Norman Zuk that played any part in any of these alleged improper acts,
       including the dates and places of each such act, and identifying all persons present or
       participating in each act. If your allegation is that Norman Zuk was aware of any such
       improper act then identify each improper act and describe in detail your basis for
       asserting that he was aware that evidence or documents had been falsified, that false
       evidence had been solicited or that there was any impropriety in any identification.

Plaintiff’s supplemental response begins with two paragraphs that are virtually identical to his
response to Interrogatory One, repeating all of the allegations of his complaint and citing
thousands of pages of documents. The response does not identify which documents, reports or
evidence were fabricated or falsified. It does not identify any testimony or document that
supports the allegation that Zuk falsified or fabricated evidence or documents, knew of any


4
 The ADA and the officers involved in the investigation did not consider Bonifacio a suspect
because Isidoro Rodriquez said he was not one of the men that shot his brother. Bonifacio had
previously been arrested for allegedly shooting a man named Batista, but the charges were
dismissed over a year and a half before Plaintiff’s trial. The only available information on the
Batista shooting is a police report. That report shows that the crimes were totally dissimilar.
Batista was shot once in the stomach when he confronted a group of men about a noise
complaint. Daniel Rodriquez was executed with two bullets in his head as part of a robbery of
an apartment where drugs were sold. The guns were different calibers.
                                                 3
         Case 1:16-cv-11118-ADB Document 233 Filed 12/24/19 Page 4 of 5



falsification or participated in any conspiracy to falsify or fabricate evidence. The response
states that Zuk was at a line up on March 16, 1994 and alleges that the identification at that line
up was “based on fabrications, manipulations, coercion, threats intimidation, and/or unduly
suggestive identification procedures”.5 The transcript of that line up shows that ADA Mitchell
and both defense attorneys attended, but does not list Zuk as present.6 In short, Plaintiff’s
responses are nothing more than a repetition of conclusory allegations, which completely fail to
provide the response that a “state the basis” interrogatory is supposed to produce.

       Interrogatory Number Five asks:

       Describe in detail all facts which you believe support any contention that Mariano
       Bonifacio was or might have been a person involved in the shooting of Daniel Rodriquez.
       As part of your answer describe in detail each fact concerning the shooting with which
       Bonifacio was charged that is the same or similar to the Rodriquez shooting. Include in
       you answer all facts that you contend could have been offered at the Plaintiff’s trial as
       part of a third party culprit defense.

Although this interrogatory does not use the phrase “state the basis” it does specifically require
Plaintiff describe all facts in detail regarding this specific issue. The response is essentially the
same as the response to the other interrogatories, including a reference to over 7,000 pages of
documents.

         Defendant is entitled to a specific factual response to his interrogatories rather than a
repetition of the accusations in his Complaint. These interrogatories ask specifically what
Norman Zuk did. Defendant is entitled to an answer that specifies the facts that support the
allegations of misconduct by Zuk, rather than general accusations leveled against all defendants.
The intent of a “state the basis” interrogatory, as that term is defined in the Local Rules, is to
elicit specific facts and documents which support the Plaintiff’s allegation. Interrogatory
Numbers One and Four not only ask Plaintiff to state the basis for two of his allegations of
misconduct, but they specifically ask for a detailed description of what Norman Zuk did, and the
identification of all facts and documents that support those contentions. Interrogatory Number
Five also asks for specific and detailed identification of facts that support a specific set of
Plaintiff’s accusations.

       As the Court indicated at the last conference, it is improper to respond by referring to
thousands of pages of documents. It is also improper to respond by referring to hundreds of
pages of deposition testimony, most of which is completely irrelevant to any action taken by
Norman Zuk. The Court’s instruction was apparently lost on the Plaintiff’s counsel, who
continue to insist that their supplemental response is sufficient.

       There has been extensive discovery in this case. Plaintiff has now had ample time and
opportunity to find support for all of the allegations that were made on his behalf. In fact, his


5
  The response does not identify any facts to support those allegations or Zuk’s connection to
those allegations.
6
  One officer testified that he and Zuk were at the jail but in a different room.
                                                   4
         Case 1:16-cv-11118-ADB Document 233 Filed 12/24/19 Page 5 of 5



counsel had the advantage of extensive work done prior to filing suit by the Brandeis Institute
and by the attorneys that worked on Plaintiff’s motion for a new trial.

        Defendant therefore moves that Plaintiff be ordered to file revised answers to his
interrogatories which specifically support the allegations against Norman Zuk. The responses
should not include or repeat accusations. They should identify specific documents which again
show actions of Norman Zuk, and not merely list thousands of pages of documents. References
to depositions should include, but be limited to pages where the deponent ascribes conduct to
Norman Zuk.


                                                     Respectfully submitted,
                                                     Defendant Andrew Zuk as Representative
                                                     Of the Estate of Norman Zuk
                                                     By his attorney,

                                                     ___/s/ Brian Rogal___________
                                                     Brian Rogal, BBO #424920
                                                     ROGAL & DONNELLAN, P.C.
                                                     100 River Ridge Drive
                                                     Norwood, MA 02062
                                                     (781) 255-1200
                                                     BRogal@RogalandDonnellan.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served a true copy of the foregoing document upon each other
attorney of record by the ECF system

December 24, 2019                                      /s/ Brian Rogal           .




                                                5
